Citation Nr: 1544190	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  12-23 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent prior to February 14, 2015, and in excess of 30 percent from February 14, 2015, for adjustment disorder with depression and anxiety.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The Veteran served on active duty from August 1956 to June 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2014, the Veteran testified by videoconference at a Board hearing before the undersigned, and a copy of the transcript of this hearing is of record.

In October 2014, the Board remanded the claim for additional development and adjudicative action.  While the claim was back with the Agency of Original Jurisdiction (AOJ), it granted a 30 percent rating for adjustment disorder with depression and anxiety, effective February 14, 2015 (the day of a VA examination).  The Board has thus characterized the claim to incorporate the staged ratings that are currently assigned to the disability.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The symptoms and overall impairment caused by the Veteran's adjustment disorder with depression and anxiety throughout the pendency of the claim have more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but not occupational and social impairment with reduced reliability and productivity.

CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation of 30 percent, but not higher, for adjustment disorder with depression and anxiety have been met throughout the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.7, 4.130, Diagnostic Code 9440 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2014).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA satisfied the duty to notify by way of a March 2011 letter, which advised the Veteran of the evidence necessary to substantiate a claim for secondary service connection and of his and VA's respective duties for obtaining evidence.  VA sent this letter prior to the initial adjudication.  Since service connection for adjustment disorder with depression and anxiety was granted in the July 2011 rating decision on appeal, the notice served its purpose.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  VA provided notice on the "downstream" issue of entitlement to an increased rating for adjustment disorder in a July 2012 statement of the case and readjudicated the appeal in May 2013 and March 2015 supplemental statements of the case.  38 U.S.C.A. § 7105 (West 2014); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran had ample opportunity to respond and supplement the record and he has not alleged that notice in this case was inadequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

VA's duty to assist has been met.  VA has obtained VA treatment records from 2000 (when the Veteran was first treated by VA) until the present time.  VA has also provided the Veteran with two VA examinations in connection with the Veteran's service-connected psychiatric disorder.  This claim was last adjudicated in a March 2015 rating decision (where the RO increased the Veteran's rating to 30 percent, effective February 14, 2015) and a March 2015 supplemental statement of the case.  The Veteran subsequently submitted additional evidence, however, both he and his representative have submitted waivers to allow the Board to consider this additional evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2014).  

The Veteran was provided an opportunity to set forth his contentions during a July 2014 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that an Acting Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  At the hearing, the undersigned set forth the issue to be discussed involving the Veteran's claim for increase for the service-connected adjustment disorder with depression and anxiety, focused on the requirements for obtaining higher ratings, and sought to identify any further development that was required to help substantiate the claim.  The Board remanded the claim in October 2014 to seek further development based on testimony provided at the hearing.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

As to the additional development ordered in the October 2014 remand, the Board finds that there has been substantial compliance with its remand directives.  Specifically, the Board had requested that VA treatment records beginning in 2011 be obtained, as that was when the Veteran was first treated by VA for psychiatric symptoms.  VA obtained treatment records from 2000, which was when the Veteran was first treated by VA.  Additionally, the Board requested that the Veteran be provided with a new examination by someone other than the examiner who had performed the 2011 evaluation.  That examination was accomplished in February 2015.  It appears that the Veteran reached out to the examiner to request that she meet with him so he could provide additional information regarding his family history.  The examiner attached an addendum in March 2015 with the additional information provided by the Veteran.  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied with respect to the claims on appeal.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Analysis

Disability evaluations are determined by evaluating the extent to which a service-connected disability adversely affects the Veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014). When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7 (2014).

As noted in the introduction, the Veteran's adjustment disorder with depression and anxiety has been staged as 10 percent disabling from March 15, 2011, and as 30 percent disabling as of February 14, 2015 pursuant to 38 C.F.R. § 4.130 (2014), Diagnostic Code (DC) 9440.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 10 percent rating requires a showing of occupational and social impairment due to mild or transient symptoms which decease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as de-pressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki,713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

A Global Assessment of Functioning (GAF) score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (both citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32 (1994)).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  GAF scores between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores and an examiner's characterization of the level of impairment are only factors to be considered; ultimately, the appropriate disability rating is to be made by the Board in applying the criteria to the evidence as a whole.  38 C.F.R. § 4.2 (2014).

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board prior to August 2014, and therefore the claim is governed by DSM-IV.

The Board notes that the use of the GAF scale has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, the Veteran's claim is governed by DSM-IV and DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

The Board has carefully reviewed the evidence of record and finds that the evidence supports the award of a 30 percent rating for adjustment disorder with depression and anxiety throughout the appeal period.  During the appeal, the Veteran has demonstrated symptoms listed in the criteria for both the 10 and 30 percent ratings, as well as the level of impairment indicated by each of these criteria.  For example, he has been married to his wife for more than 40 years and has four sons and five grandchildren, with whom the Veteran reports having positive relationships.  He has friends with whom he goes golfing and fishing.  He has described feeling anxious when he is around his grandchildren because they make fun of him because he has difficulty hearing children's voices (he has reported he does not have this difficulty with adult voices).  The Veteran reported that his symptoms would impact him in crowds and sometimes with family members, when his grandchildren were present.  Initially, a VA medical professional determined that his symptoms were not severe enough to warrant medication.  The Veteran was subsequently prescribed medication to assist with his anxiety.  He would report feeling depressed "at times" and feeling less anxious than he had previously.  The Veteran was assigned GAF scores of 70, 62, and "61-70."  The level of severity of these symptoms and the GAF scores fall under the 10 percent rating.

However, examiners also noted that the Veteran was anxious and had a constricted affect.  Examiners stated that the Veteran had memory problems, and an examiner recommended he be tested for dementia.  Examiners noted he would stutter when he would become anxious.  Examiners noted that the Veteran was mildly depressed.  The Veteran reported he would get worked up over his grandchildren making fun of him to the point where he did not enjoy spending holidays with his family.  He was assigned GAF scores of 51-60 (two times) and 55, where the examiner specifically noted that the Veteran had moderate symptoms. 

The evidence reflects that the Veteran has had symptoms controlled by continuous medication, which is a criterion for a 10 percent rating, as well as symptoms such as depressed mood, restricted affect, and anxiety, which are criteria that warrant a 30 percent rating.  His overall occupational and social impairment has generally been at a level at which he was functioning satisfactorily, but has occasionally caused a reduction in his ability to work efficiently and perform tasks.  The evidence is thus approximately evenly balanced as to whether the Veteran's symptoms more nearly approximate the criteria for a 10 or 30 percent rating.  As the benefit of the doubt doctrine requires that this relative equipoise in the evidence be resolved in favor of the Veteran, an initial rating of 30 percent is granted for adjustment disorder with depression and anxiety since the award of service connection as of March 15, 2011.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014).

The Veteran's symptoms have not, however, more nearly approximated the criteria for a 50 percent rating, and the evidence is not approximately evenly balanced on this point.  Other than the abnormalities noted above, the findings on the VA examinations and the VA treatment records (which cover a four-year period (as the Veteran began reporting psychiatric symptoms in 2011), the mental status examinations in the VA treatment records have been mostly normal.  For example, the Veteran has been consistently described as oriented to person, place, and time, has had no difficulty in understanding complex commands, has no impairment of short- or long-term memory (versus mild memory loss), and there is no evidence of impaired judgment.  Examiners in the VA treatment records have specifically stated that the Veteran's speech is goal directed, fluent, and reality based, which is evidence against circumstantial, circumlocutory, or stereotyped speech.  There has been no reduced reliability and productivity and no panic attacks.  The Veteran's periods of when he gets worked up when he feels that people are making fun of his difficulty hearing do not rise to the level of panic attacks.  Regardless, these instances do not appear to happen more than once a week.  As stated above, the Veteran has been married to his wife for over 40 years and has positive relationships with her and their four children and five grandchildren.  The Veteran also has friends with whom he plays golf and goes fishing.  

Based on these symptoms, the preponderance of the evidence is against a finding that the Veteran's adjustment disorder with depression and anxiety has caused him to have more than the occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  This reflects both that the Veteran's symptoms and overall level of occupational and social impairment has not more nearly approximated the criteria for a 50 percent rating.  Moreover, the GAF scores reported throughout the appeal, although not dispositive on this question, are more consistent with the degree of impairment reflected by the 10 percent and 30 percent ratings rather than a 50 percent rating.  As the weight of the evidence thus indicates that neither the symptoms nor overall impairment caused by the Veteran's adjustment disorder with depression and anxiety has more nearly approximated the criteria for a 30 percent rating, an initial rating higher than 30 percent is not warranted.

The Veteran has submitted multiple statements to the Board, including statements from his wife and friends.  In the Veteran's wife's and friends' statements, they all included comments about the Veteran being anxious.  The Board finds that the 30 percent rating contemplates these symptoms.  In an April 2015 statement, the Veteran described incidents of behavior he exhibited back in the 1950 to the 1990s.  The Veteran's claim for service connection for adjustment disorder with depression and anxiety was awarded as of March 2011, which is when he first filed his claim for service connection for a psychiatric disorder.  When evaluating the level of severity of a disability, while the history of the disability is important, the evaluation is based upon the level of severity of the disability that is in close proximity to the appeal period, and not the level that existed decades before.  For example, the Veteran described having "more homicidal than suicidal" thoughts in the early 1990s.  However, since 2011, the Veteran has consistently denied having either homicidal or suicidal thoughts.  The treatment records from 2000 show that the Veteran denied "feeling down, depressed, or hopeless" on multiple occasions.  Accordingly, the Veteran's statement regarding his behavior from the 1950s to the 1990s has little probative value in determining the level of severity of the disability in close proximity to the appeal.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the Veteran's psychiatric symptoms are fully contemplated by the applicable rating criteria.  As stated above, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  The Board therefore need not consider whether the Veteran's psychiatric disorder caused marked interference with employment or frequent hospitalization.  As the Veteran has not indicated that his adjustment disorder with depression and anxiety caused unemployability, the issue of entitlement to a total disability rating based upon individual unemployablity has not been raised by the evidence of record.  Cf. Rice v. Shinseki, 22 Vet. App. 447 (2009) (the issue of entitlement to a TDIU is raised when evidence of unemployability is submitted at the same time as a claim for a higher rating and the Veteran seeks the highest rating possible).

Finally, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Federal Circuit did not indicate whether its holding applied to all disabilities for which the Veteran was service connected at the time of the Board decision or only to those disabilities for which the Veteran was seeking increased ratings and that the Board was adjudicating as part of its decision.  In Johnson, the Veteran was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  The appellant argued that the Board erred in not collectively considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development.  There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.   Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claim for a higher rating for adjustment disorder with depression and anxiety is the only increased rating claim on appeal at this time, this is the only disability that must be considered in the extraschedular analysis.  

For the foregoing reasons, benefit of the doubt has been resolved in favor of the Veteran in granting an initial 30 percent rating for adjustment disorder with depression and anxiety throughout the entire appeal period. As the preponderance of the evidence is against any higher rating, the benefit of the doubt doctrine is otherwise inapplicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014).

ORDER

As of March 15, 2011, a 30 percent rating, but no higher, for adjustment disorder with depression and anxiety is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
BRIANNE OGLIVIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


